Citation Nr: 0909088	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to September 1968, from January 1979 to December 
1979, and from October 1984 to January 1993.  She also had 
periods of active duty for training (ACDUTRA).  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In March 2007 they were remanded to the RO for 
further development.  In December 2008 the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA) in the matter of service connection for 
shortness of breath.


FINDINGS OF FACT

1.  The Veteran is not shown to have a separate disability 
entity characterized by fatigue; rather her complaints of 
fatigue are shown to be symptoms of her diagnosed non-service 
connected depression.

2.  The Veteran is not shown to have irritable bowel 
syndrome.

3.  The Veteran's respiratory complaints have been attributed 
to a known clinical diagnosis, chronic obstructive pulmonary 
disorder (COPD), which was not manifested in service and is 
not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for fatigue is not warranted. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for irritable bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for a disability manifested by 
shortness of breath is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

RO letters in April and May 2002 that preceded the initial 
adjudications advised the Veteran of the types of evidence 
and/or information necessary to substantiate her claims.  An 
April 2003 Statement of the Case (SOC) cited in full the 
provisions of 38 C.F.R. § 3.159(b)(1).  Compliant VCAA notice 
in a single letter was first sent in December 2005 after the 
initial determinations.  A March 2006 RO letter provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The claims were subsequently readjudicated in a June 
2006 Supplemental SOC (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of her claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Veteran's service treatment records (STRs) and available 
VA treatment records are associated with her claims file.  In 
February 2004, the RO was notified by the Washington, D.C., 
VA Medical Center (VAMC) that there were no records of the 
Veteran's treatment in their archives.  In December 2006, the 
RO determined that the Washington, D.C. VAMC had no record of 
the Veteran being treated.  VA has arranged for medical 
examinations and the Board secured a VHA medical advisory 
opinion in the matter of service connection for shortness of 
breath (the Veteran was advised of the opinion).  VA has met 
its duty to assist the Veteran in these matters.

II.  Factual Background

STRs from the Veteran's earliest period of service are not 
available.  However, a report of medical examination in 
September 1978 prior to the Veteran's re-enlistment in 
January 1979 noted normal lungs and chest examination.  The 
Veteran denied shortness of breath in her report of medical 
history completed at that time.  Her lungs and chest were 
likewise normal on a reenlistment examination in July 1984, 
and a chest X-ray at the time was negative.  It was noted 
that she had no known allergies at the time.  During service 
in January 1989, the Veteran complained of tiredness.  In 
October 1989 the Veteran was seen with a deep chest cough.  
Bronchitis was noted.  A chest X-ray a week later done to 
rule out pneumonia was interpreted as normal.  The Veteran 
was placed on profile for reactive airways disease.  
Hemorrhoids and polyps were noted in service.  On service 
separation examination in December 1992, her lungs and chest 
as well as anus and rectum were normal on clinical 
evaluation.  Chest X-ray was within normal limits.  She 
denied stomach trouble or shortness of breath in her report 
of medical history at that time.  The Veteran endorsed having 
fatigue "once in awhile."  

VA pulmonary function tests in October 2000 found obstructive 
disease of large and small airways.  Emphysema was noted in 
November 2000.  COPD was noted after review of chest X-ray in 
November 2001.  

In November 2001, the Veteran reported generalized body 
fatigue.

In May 2002, the Veteran was evaluated by VA for chronic 
fatigue syndrome.  The examiner reviewed her claims folder 
and computerized records.  It was noted that there had been 
no acute onset of symptoms, and that the Veteran did not have 
low grade fever, pharyngitis, or generalized lymphadenopathy, 
but did complain of aches.  Her occasional headaches were 
related to her allergic rhinitis and sinusitis.  There were 
no true migratory joint pains.  She had occasional sleep 
disturbance but no neuropsychological symptoms.  The examiner 
concluded that the criteria for a diagnosis of chronic 
fatigue syndrome were not met.  That examination also 
included a diagnosis of gastroesophageal reflux disease.  

VA examination in May 2002 noted the Veteran had a "greater 
than 50 pack year history of cigarette smoking" and 
continued to smoke.  The examiner diagnosed COPD.  Pulmonary 
function testing in August 2005 found a moderate obstructive 
defect.  

An April 2007 VA examination noted that the Veteran had no 
lower abdominal pain, weight loss, diarrhea, constipation, or 
fistula.  The examiner stated that while the Veteran had 
evidence of hiatal hernia and esophageal reflux, she had no 
symptoms of irritable bowel syndrome.

On VA examination in April 2007, the examiner noted that the 
Veteran referred to testing positive for multiple 
environmental allergens in 1975, with development of 
"difficulty breathing, necessitating medication in about 
2003 and since then, she been on bronchodilators and 
corticosteroid inhaler."  Examination found the lungs clear 
to auscultation and percussion, with no rales, rhonci, or 
wheezes.  The examiner stated that the Veteran's "pulmonary 
or respiratory illness or [sic] at least as likely as not the 
same for which she complained about while on active duty."  
In an October 2007 addendum to this examination report, the 
examiner stated that the Veteran "developed the respiratory 
problems in 1975 with the etiology of the [COPD] at least as 
likely as not diagnosed in 1975 which was in between the 
services of 1968 to 1980."  Notably regarding this opinion, 
there are no records in the veteran's claims folder dated in 
1975.  

On VA examination in April 2007, the Veteran reported that 
she was generally tired.  She worked fulltime in a job that 
required a lot of lifting, and she exercised regularly.  She 
described herself as exhausted at the end of the workday.  
She slept uninterrupted six to eight hours per night.  The 
examiner stated that the Veteran's chronic fatigue symptoms 
were "at least as likely as not due to multiple undiagnosed 
illness."  In an October 2007 addendum to the examination 
report, the examiner clarified that the Veteran's fatigue may 
be due to emotional depression.

In October 2008 the Board sought a VHA advisory opinion as to 
the question of whether the Veteran's current diagnosed 
respiratory disability, COPD, was related to her complaints 
in service.  After reviewing the record, the consulting 
specialist concluded in a December 2008 opinion that it was 
highly unlikely that the single episode of bronchitis noted 
in the Veteran's STR's, in 1989, was etiologically related to 
the development of COPD in the Veteran, for the following 
reasons:

There is no evidence in the medical 
literature that indicates that a single 
episode of bronchitis will eventually lead 
to the development of COPD in an adult.

The diagnosis of "reactive airways 
disease" was made on a sick call visit in 
October 1989.  However, there were no 
physical findings recorded during that 
visit to support this claim, and no tests 
to determine airway reactivity were 
conducted.

In the complete medical exams performed on 
the claimant (1978, 1984, 1989, 1990, 
1991, 1992) there was no mention of any 
history of asthma or wheezing or breathing 
difficulty.  This indicates that there was 
no known underlying predisposition to 
asthma or restrictive airways disease.  
Moreover, none of the clinic visits in her 
medical record ever documented wheezing 
during the exam.

It was the physician's opinion that it was very likely that 
the development of COPD was etiologically related to the 
longstanding cigarette smoking history.  The Veteran's 34 
year history of smoking at the time of the diagnosis of COPD 
in 2000 was consistent with the known risk factors for the 
development of the disease.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Fatigue

Service connection for chronic fatigue syndrome was denied in 
the Board's March 2007 decision.  The instant specific matter 
on appeal is entitlement to service connection for the 
symptom of fatigue as an undiagnosed illness.

The evidence of record does not show that the Veteran has 
fatigue as a separate entity.  When fatigue was noted as a 
symptom (e.g., on examination in 2007), it was considered 
secondary to depression.  As depression is not a service 
connected disability, the record does not raise a question of 
secondary service connection, and such matter is not for 
consideration.  See 38 C.F.R. § 3.310.  While complaints of 
fatigue or tiredness have been documented since service, 
there is no competent evidence that these symptoms are due to 
an undiagnosed illness.  

There is no competent evidence that otherwise links the 
Veteran's complaints of fatigue to her service.  While she 
reported feeling fatigued "once in awhile" at separation 
from service, no care provider has opined that her current 
complaints of fatigue might be related to her service.  As 
her complaints of fatigue have been attributed by care-
providers to nonservice connected disability (depression); 
and as there is no competent evidence that relates any 
current fatigue to service or to any incident therein, there 
is no basis in the evidence for concluding that she has a 
disability manifested by fatigue that was incurred or 
aggravated in service.  Her opinion in that regard is not 
competent evidence.  See Espiritu, 2 Vet. App. 492, 495 
(1992).  The question of whether a symptom is related to a 
specific diagnosis is one that is eminently medical in 
nature.  It is neither shown in the record, nor alleged by 
the Veteran, that she has had the training or has the 
expertise to address this question, and she has noted cited 
to any texts, treatises, or supporting medical opinions in 
the matter.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Accordingly, the preponderance of the evidence is 
against this claim, and it must be denied.

Irritable Bowel Syndrome

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically irritable bowel syndrome.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

There is no diagnosis of irritable bowel syndrome of record, 
and the April 2007 VA examiner specifically noted that the 
Veteran had no symptoms of the disease.  The Veteran does not 
point to a medical diagnosis of the disease, or allege that 
she has the expertise to make such diagnosis herself.  
Accordingly, the initial threshold requirement for 
substantiating a service connection claim, competent (medical 
diagnosis) evidence that she has irritable bowel syndrome, is 
not satisfied.  Hence, the claim must be denied.

Shortness of Breath

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  Under 38 U.S.C.A. § 1111 the Veteran is presumed to 
have been in sound condition with respect to her lungs at the 
time of her re-enlistments in 1979 and in October 1984 (as no 
lung disability was noted when she was examined in September 
1978 and in July 1984).  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
shortness of breath and medical evidence that is against her 
claim.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show that the Veteran had a chronic 
respiratory disability during service.  Bronchitis was noted 
in October 1989, however her lungs were normal on subsequent 
examinations in service and, in the absence of any evidence 
to the contrary, the episode of bronchitis in service must be 
considered an acute event that resolved.  COPD was diagnosed 
in 2000, approximately seven years after the Veteran's 
separation from her final period of active duty.

The April 2007 VA examiner's statement as to the onset of the 
veteran's COPD in 1975 is unsupported by, and inconsistent 
with, the objective record (significantly, there are no 
medical records in the claims folder dated in 1975).  As 
noted above, the Veteran is presumed to have been free of 
COPD when she re-entered service in 1979 and in 1984, and the 
unsupported by any objective evidence or rationale opinion to 
the contrary is insufficient to rebut the presumption.  
Furthermore, the opinion that the Veteran's "current 
pulmonary or respiratory illness" is at least as likely as 
not "the same for which she complained about while on active 
duty," does not reflect knowledge of the objective record, 
which shows the bronchitis episode in 1989 as the only 
instance when the Veteran complained of breathing problems in 
service.  Since it appears that this examiner did not have an 
accurate awareness of the objective record, his opinion has 
limited probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (finding that an opinion based on an 
inaccurate factual premise has no probative value).

In contrast, the VHA physician's opinion was based on review 
of the full record and includes a cogent rationale as to why 
it is unlikely that the veteran's current COPD had its onset 
in service or is related to her single episode of bronchitis 
in service.  The VHA physician lays out a detailed case for 
finding that neither restrictive airways disease nor COPD was 
demonstrated in service and that cigarette smoking is the 
almost certain cause of the Veteran's current COPD.  
[Notably, governing law (38 U.S.C.A. § 1103) specifically 
prohibits granting service connection for a disability on the 
basis that it resulted from the use of tobacco products in 
service.]

Greater weight may be placed on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professional, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
the reasons stated above, the Board finds that the opinion of 
the April 2007 VA examiner is of less probative value than 
the opinion by the VHA pulmonary specialist, and that that 
physician's opinion is persuasive of a conclusion that the 
Veteran's current COPD is unrelated to her periods of 
service.

Finally, as COPD is a known clinical diagnostic entity, it 
does not fall within the purview of the presumptive 
provisions for undiagnosed illnesses.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  With the preponderance of the 
evidence against a finding that COPD became manifest in 
service or that there is a nexus between such disability and 
service, service connection for a disability manifested by 
shortness of breath, including COPD, is not warranted.  The 
preponderance of the evidence is against the Veteran's claim; 
the benefit of the doubt doctrine does not apply; and the 
claim must be denied.





ORDER

Service connection for fatigue as due to an undiagnosed 
illness is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for shortness of breath, including as due 
to an undiagnosed illness, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


